Exhibit (a)(11) DWS VARIABLE SERIES II Amended and Restated Establishment and Designation of Series and Classes of Shares of Beneficial Interest, Without Par Value WHEREAS, the Trustees of DWS Variable Series II (the “Trust”), acting pursuant to the Trust’s Amended and Restated Declaration of Trust (the “Declaration”), dated June 2, 2008, as amended, had previously established and designated one or more series of shares of beneficial interest in the Trust (each, a “Series” composed of “Shares”) pursuant to one or more designations of series (the “Prior Series Designations”) and had previously established and designated one or more classes of Shares (each, a “Class”) for some or all of the Series pursuant to one or more designations of classes (the “Prior Class Designations,” such Prior Series Designations and Prior Class Designations referred to herein collectively as the “Prior Designations”); WHEREAS, the Trustees of the Trust, effective September 21, 2011, restated the Trust’s Prior Designations, the terms of the restated designation to supersede any terms set forth in the Prior Designations; WHEREAS, pursuant to Article V, Section 5.10 and 5.12 of the Declaration, the Trustees, at a meeting held on September 9, 2011, authorized the following Series name change to be effective on May 1, 2012: · The Series of Shares known as DWS Alternative Asset Allocation Plus VIP is renamed “DWS Alternative Asset Allocation VIP;” and WHEREAS, pursuant to Article V, Section 5.10 and 5.12 of the Declaration, the Trustees, at a meeting held on December 21, 2011, authorized the following Series name change to be effective on May 1, 2012: · The Series of Shares known as DWS Balanced VIP is renamed “DWS Global Income Builder VIP;” and WHEREAS, the Trustees, at a meeting held on November 18, 2011, approved an Agreement and Plan of Reorganization providing for the transfer of all of the assets of DWS Blue Chip VIP to DWS Core Equity VIP (f/k/a DWS Growth & Income VIP), a series of DWS Variable Series I, in exchange for shares of DWS Core Equity VIP and the assumption by DWS Core Equity VIP of all the liabilities of DWS Blue Chip VIP and the distribution of such shares, on a tax-free basis for federal income tax purposes, to the shareholders of DWS Blue Chip VIP in complete liquidation and termination of DWS Blue Chip VIP; and 1 WHEREAS, the Reorganization was completed at the close of business on April 30, 2012; and WHEREAS, the Trustees, at a meeting held on November 18, 2011, approved an Agreement and Plan of Reorganization providing for the transfer of all of the assets of DWS Core Fixed Income VIP to DWS Bond VIP, a series of DWS Variable Series I, in exchange for shares of DWS Bond VIP and the assumption by DWS Bond VIP of all the liabilities of DWS Core Fixed Income VIP and the distribution of such shares, on a tax-free basis for federal income tax purposes, to the shareholders of DWS Core Fixed Income VIP in complete liquidation and termination of DWS Core Fixed Income VIP; and WHEREAS, the Reorganization was completed at the close of business on April 30, 2012. NOW THEREFORE, pursuant to Article V, Section 5.12 and Article VIII, Section 8.3 of the Declaration, the Trustees of the Trust, effective on May 1, 2012, hereby amend and restate the Trust’s Prior Designations, the terms of which are to supersede any terms set forth in the Prior Designations: 1.The following Series of Shares and Classes thereof are established and designated, the Shares, without par value, of such Series and Classes to be subject to the terms of, and entitled to all the rights and preferences accorded to Shares of a Series, and, if applicable, a Class under, the Declaration and this amended and restated designation: DWS Alternative Asset Allocation VIP Class A Class B DWS Diversified International Equity VIP Class A DWS Dreman Small Mid Cap Value VIPClass A Class B DWS Global Income Builder VIPClass A DWS Global Thematic VIPClass A Class B DWS Government & Agency Securities VIPClass A Class B DWS High Income VIPClass A Class B DWS Large Cap Value VIPClass A 2 Class B DWS Money Market VIPClass A DWS Small Mid Cap Growth VIP Class A DWS Unconstrained Income VIPClass A 2.For Shares of a Class of a Series, the relative rights and preferences of such Class shall be as determined by the Trustees of the Trust from time to time in accordance with the Declaration and set forth in the Trust’s Multi-Distribution System Plan adopted pursuant to Rule 18f-3 under the Investment Company Act of 1940, as amended, as such Plan may be amended from time to time, or as otherwise required by applicable law.The Shares of a Class of a Series shall have such other terms, features and qualifications as may be determined by the Trustees of the Trust from time to time in accordance with the Declaration and set forth in the current prospectus and statement of additional information of the Series relating to such Class, contained in the Trust’s registration statement under the Securities Act of 1933, as amended, as such prospectus or statement of additional information may be further supplemented from time to time. 3.The designation of the Series and Classes hereby shall not impair the power of the Trustees from time to time to designate additional Series and Classes of Shares of the Trust. [The rest of this page is intentionally blank] 3 IN WITNESS WHEREOF, the undersigned, being a majority of the Trustees of the Trust, have executed this instrument as of this 11th day of January 2012. /s/John W. Ballantine /s/Henry P. Becton, Jr. John W. Ballantine, Trustee Henry P. Becton, Jr., Trustee /s/Dawn-Marie Driscoll /s/Keith R. Fox Dawn-Marie Driscoll, Trustee Keith R. Fox, Trustee /s/Paul K. Freeman /s/Kenneth C. Froewiss Paul K. Freeman, Trustee Kenneth C. Froewiss, Trustee /s/Richard J. Herring /s/William McClayton Richard J. Herring, Trustee William McClayton, Trustee /s/RebeccaW. Rimel /s/William N. Searcy, Jr. Rebecca W. Rimel, Trustee William N. Searcy, Jr., Trustee /s/Jean Gleason Stromberg /s/RpbertH. Wadsworth Jean Gleason Stromberg, Trustee Robert H. Wadsworth, Trustee 4
